DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation).
With regard to claims 1, 3, 7-9, Saussaye et al. teach a therapeutic agent delivery device, comprising: a tubular body including a first end portion, a second end portion, and a lumen extending between the first end portion and the second portion (Fig. 5 member 1, [0052]), wherein an outer surface of the tubular body includes a first opening in communication with the lumen (Fig. 5 member 12), the outer surface of the tubular body further includes a ledge extending around a periphery of the first opening, and a portion of the ledge closest to the second end portion of the tubular body is shaped as an arrowhead (Fig. 7 and 10a member 125), wherein the first opening in communication with the lumen has a first shape, and the ledge extending around the periphery of the first opening has a second shape, wherein the first shape is different from the second shape (see the specific embodiment of the opening and ledge relied upon in Fig. 12b, note Reference Figure 1 below which indicates where the shape of the opening, inner arrow, and ledge, outer arrow, differ, the first shape has a three-sided notch between the shaft and arrow 

    PNG
    media_image1.png
    391
    246
    media_image1.png
    Greyscale

With regard to claim 2, see at least the abstract.
With regard to claim 4, see at least [0052].

With regard to claim 6, see [0065], Fig. 5, particularly protrusions 21.
With regard to claim 11, see at least [0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation) as applied to claim 1 above, and further in view of Geiger (US 2008/0210225 A1).
With regard to claim 10, Saussaye et al. teach a device substantially as claimed.  Saussaye et al. do not disclose the second end of the protrusion is spaced form the longitudinal axis by a greater distance.  Saussaye et al. teach horizontal protrusions.  However, Geiger teaches vertical protrusions which provide for gripping and anti-roll control ([0064]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use vertical protrusions in place of the horizontal protrusions in Saussaye et al. around the entire circumference as Geiger teach this to be effective for gripping and anti-roll control.  This would yield the same predictable result.  Due to the curved/tapered surface of Saussaye et al. as combined the end of the protrusion at the end closest to 21 is a greater distance from the longitudinal axis.
 
Claims 12-16, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation) in view of Edwards et al. (US 2007/0239114 A1).
With regard to claims 12, 22, and 23, Saussaye et al. teach a therapeutic agent delivery device, comprising: a tubular body including a first end portion, a second end portion, and a central longitudinal axis (Fig. 5 member 1, [0052]), wherein an outer surface of the tubular body includes a geometric configuration extending away from the central longitudinal axis, a portion of the geometric configuration is shaped as an arrowhead, and the geometric configuration is configured to restrict rolling of the tubular body (Figs. 5, 7, 10a, 12a, and 12b arrow 125 surrounding member 12); and a cap configured to engage the second end portion of the tubular body, wherein the cap includes a first end including an opening in communication with an interior of the cap, a second end having an end wall, and a sidewall extending radially outward from the first end to the second end, and wherein the sidewall includes a plurality of protrusions configured to restrict rolling of the cap, wherein each protrusion of the plurality of protrusions is circumferentially spaced from an adjacent protrusion (Fig. 5 and 9a member 20, second end at end with 21, see plurality of protrusions along the side wall, particularly protrusions 21, [0066]).  Saussaye et al. do not disclose a plurality of recesses between adjacent protrusions with a distal width larger than a proximal width.  However, Edwards et al. teach an injection device in which the cap has a recess to indicate the direction in which the cap should be removed to provide visual and tactile instructions to the user (Figs. 8 and 10 member 3850, recess is the area within the raised ledge, [0073]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a recess in Saussaye et al. as in Edwards et al. as this would provide instructions to the user for use and would aid in assisting St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Additionally, this allows the user to easily discern the instruction from various angles.
With regard to claims 13-16, see at least [0052], window 12 is surrounded by configuration 125.
With regard to claim 19, see [0061].
With regard to claim 20, see [0065], Fig. 5.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation) and Edwards et al. (US 2007/0239114 A1) as applied to claim 1 above, and further in view of Kemp et al. (US 2018/0133407 A1).
With regard to claim 21, Saussaye et al. teach a device substantially as claimed but Saussaye et al. do not disclose the autoinjector to contain dupilumab.  However, Kemp et al. teach an autoinjector which can contain a drug including dupilumab ([0082], [0097]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver dupilumab with the injector of Saussaye et al. as Kemp et al. teach such is an effective substance for treatment that can be delivered with an autoinjector.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner finds Sauaaye et al. to still read on the amended limitations of claim 1 as indicated above.  Though some embodiments may show the shape is the same the Examiner finds there are interpretations in which the shapes are not the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783